Citation Nr: 1117219	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  11-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an earlier effective date prior to July 31, 2008 for award of nonservice-connected pension benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision issued by the Pension and Management Center (PMC) at the RO in Milwaukee, Wisconsin.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he filed a claim for nonservice-connected pension benefits in November 2007.  In an April 2009 rating decision, the PMC granted nonservice-connected pension benefits, effective on July 31, 2008.  The Veteran filed a Notice of Disagreement (NOD) with this rating action in August 2009.  

Because the Veteran filed a timely NOD under 38 U.S.C.A.§ 7105 as to matter of an effective date prior to July 31, 2008 for the award of nonservice-connected pension benefits, the RO is then obligated to furnish him a Statement of the Case (SOC).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); see Manlicon v. West, 12 Vet. App. 238 (1999).  

Hence, in indicated, the RO should furnish the Veteran with a SOC as to the above issue on remand.  

Accordingly, the matter is REMANDED to the RO for the following action:

The RO should take all indicated action to include issuing an SOC to the Veteran and his representative addressing the issue of an effective date prior to July 31, 2008 for the award of nonservice-connected pension benefits.  Then, the RO should return this issue to the Board only if the Veteran timely files a Substantive Appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

